Citation Nr: 0907348	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-14 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for osteoarthritis of the 
lumbar spine at L3-L5 (low back disability), currently rated 
as 10 percent disabling.


ATTORNEY FOR THE BOARD

Simone Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to 
January 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for a rating in excess of 10 percent for his 
low back disability.


FINDINGS OF FACT

1.  The Veteran's low back disability is manifested by 
subjective complaints of pain with radiation into the lower 
extremities, and objective findings of degenerative changes, 
forward flexion limited to no more than 73 degrees, extension 
to 10 degrees, right and left lateral bending to 30 degrees, 
and right and left lateral rotation to 30 degrees.  It has 
not been productive of any incapacitating episodes within the 
past 12 months.  Ankylosis of the thoracolumbar spine is not 
shown.  

2.  Neurological manifestations, including radiculopathy 
associated with the service-connected low back disability, 
have not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a low 
back disability have not been met since.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, DCs 
5237, 5242, 5243 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.   As part of this assistance, VA 
is required to notify a claimant of what the claimant must do 
to substantiate his or her claims.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that the claimant is to provide; and (3) that VA 
will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005). 

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.   . at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge 
on the part of the claimant; (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or, (3) that a benefit could not have been awarded as 
a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

By a letter dated in August 2004, the Veteran was notified of 
the evidence not of record that was necessary to substantiate 
his claim.  He was told what information that he needed to 
provide, and what information and evidence that VA would 
attempt to obtain.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.

With respect to the Dingess requirements, in the present 
appeal, because an increased disability rating is being 
denied, and no effective date or rating percentage will be 
assigned, the Board finds that there can be no possibility of 
any prejudice to the Veteran under the holding in Dingess.  
Additionally, the appeal was readjudicated by way of the 
January 2006 Statement of the Case.

According to Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
for an increased disability rating, section 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant. 
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.

In this case, the claimant was provided pertinent information 
in the August 2004 notice letter cited above, and in a May 
2008 letter that specifically informed the Veteran of the 
criteria for a rating in excess of 10 percent for his low 
back disability.  He was informed of the necessity of 
providing on his own or by VA, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
respective disabilities and the effect that worsening has on 
the his employment and daily life.  He was also informed that 
should an increase in disability be found, a disability 
rating would be determined by applying the relevant 
diagnostic codes; and examples of pertinent medical and lay 
evidence that he could submit relevant to establishing 
entitlement to increased compensation.  The Veteran was 
provided notice of the applicable relevant diagnostic code 
provisions in the aforestated various correspondence from VA, 
and the issue was thereafter readjudicated by way of the June 
2008 Supplemental Statement of the Case.

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The Veteran's relevant available 
service, VA, and private medical treatment records have been 
obtained. The Veteran has also been afforded appropriate VA 
examinations.  Under such circumstances, there is no duty to 
provide another examination or to obtain an additional 
medical opinion.  Id.

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2008).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the knee and spine are considered major joints.  
38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  For 
traumatic arthritis, DC 5010 directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5003, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2008).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2008).  

The Veteran's lumbar spine disability (degenerative joint and 
degenerative disc disease) has been rated 10 percent 
disabling under DC 5242 (degenerative arthritis).  Diagnostic 
Code 5242 may not in this instance serve as a basis for an 
increased rating.  The lumbar vertebrae are considered a 
group of minor joints that is ratable on parity with a major 
joint.  38 C.F.R. § 4.45.  Degenerative arthritis of the 
spine is evaluated under DC 5003.  38 C.F.R. § 4.71a, DC 
5242.  Diagnostic Code 5003 allows for the assignment of a 20 
percent rating only where there is X-ray evidence of 
arthritis of two or more major joints or two or more minor 
joint groups.  The lumbar spine may only be rated as one 
major joint.  Accordingly, the evidence does not support a 
higher rating under either DC 5003 or DC 5242.

Diagnostic Codes 5237 (lumbosacral strain) and 5243 
(intervertebral disc syndrome) are also applicable.  Each of 
these diagnostic codes are rated using the General Rating 
Formula for Diseases and Injuries of the Spine.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2008), 38 C.F.R. § 4.71a, DC 5243.  

It has not been contended or shown in this case that the 
veteran has residuals of a fracture of the vertebra (DC 
5235), sacroiliac injury and weakness (5236), 
spondylolisthesis or segmental instability (DC 5239), 
ankylosing spondylitis (5240), or spinal fusion (5241).  
Accordingly, the diagnostic codes pertaining to those 
disabilities are not applicable in the instant case.

Under the General Rating Formula for Diseases and Injuries 
of the Spine, an increased rating of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

On VA examination in November 2004, the Veteran complained of 
constant low grade (3/10) achy back pain that was worse with 
twisting to the right and left and with lifting more than 40 
pounds.  He described his greatest limitation as being unable 
to engage in strenuous activities or yard work for more than 
a few hours.  The Veteran complained of flare ups of back 
pain after working in his yard for two hours, noting that 
after two hours of yard work he generally had to lie down 
secondary to pain.  During such a flare up, his back pain 
rated 6/10 in intensity, and lasted for as long as two hours.  
He denied accompanying weight loss, fevers, malaise, 
dizziness, or visual disturbance.  He described back weakness 
in that when he was on his hands and knees in the yard and 
attempted to get up, he had to use a shovel to help him up 
due to feeling "wobbly."  He did not require the use of a 
cane, brace, walker, or crutches for assistance with 
ambulation.  He reported no recent trauma or injury to the 
back.  

Range of motion testing of the lumbar spine revealed forward 
flexion to 90 degrees, extension to 30 degrees, right and 
left lateral bending to 30 degrees, and right and left 
lateral rotation to 30 degrees.  There was sacroiliac pain at 
20 degrees of right lateral flexion.  There were no 
complaints of radiating pain on movement.  Range of motion 
was not additionally limited by pain, fatigue, weakness, lack 
of endurance, or incoordination with repetitive use.  There 
was no evidence of muscle spasm.

Treatment records dated from January 2005 to December 2006 
show that the Veteran received periodic treatment for back 
pain.  These treatment records reflect that he had "full" 
painless active range of motion of the lumbar spine, with 
normal overall tone stability and no laxity or subluxation of 
any joints.  The precise ranges of motion of the lumbar 
spine, however, were recorded only in February 2005.  At that 
time, the Veteran had forward flexion to 73 degrees, 
extension to 26 degrees, right lateral bending to 35 degrees, 
and left lateral bending to 33 degrees.  Palpation of the 
back at that time revealed moderate tenderness of the L4-L5 
and L5-S1 regions, with minimal increased muscle tone of the 
lumbosacral spine and paraspinal musculature.  

The Veteran again underwent VA examination of the spine in 
March 2008.  At the examination, he complained of constant 
back pain.  His description of pain was noted to be 
inconsistent with true flares.  Range of motion testing of 
the Veteran's lumbar spine revealed forward flexion to 90 
degrees, extension to 10 degrees, right and left lateral 
bending to 30 degrees, and right and left lateral rotation to 
30 degrees.  There were complaints of pain only with lateral 
bending.  Range of motion was not additionally limited by 
pain, fatigue, weakness, lack of endurance, or incoordination 
with repetitive use.  There was no evidence of muscle spasm.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  

The ranges of motion of the Veteran's lumbar spine, as shown 
on VA examination in November 2004 and March 2008, and in 
private treatment records dated in February 2005, fall at 
most within the requirements for a 10 percent rating:  
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees, or combined range of 
motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees.  Limitation of flexion of 
the lumbar spine to 60 degrees or less, combined 
thoracolumbar motion of 120 degrees or less, and ankylosis 
are not shown.  Thus, the evidence does not support a higher 
rating under the General Rating Formula for Diseases and 
Injuries of the Spine.

The Board now turns to the question of whether the Veteran is 
entitled to a rating in excess of 10 percent based upon the 
diagnostic criteria pertaining to intervertebral disc 
syndrome (IDS).  IDS (pre-operatively or post-operatively) is 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under §4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, an increased rating of 20 
percent is warranted where there are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  A rating of 40 percent 
is warranted where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months.  A maximum rating of 60 percent is 
warranted where the evidence reveals incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Incapacitating episodes are defined as requiring 
bed rest prescribed by a physician and treatment by a 
physician.  

On VA examination in November 2004, the Veteran complained of 
back pain that prohibited him from working in his yard for 
more than two hours or from engaging in strenuous activities.  
He also complained of discomfort sitting in airplanes, 
although he attributed his discomfort primarily to his 
service-connected left hip disability.  He stated that 
walking helped to alleviate his pain.  He did not report any 
episodes of physician-prescribed bed rest.

On VA examination in March 2008, the Veteran described 
experiencing pain with bending, leaning, and prolonged 
sitting.  Ambulation, however, posed no difficulty.  He 
denied experiencing any incapacitating episodes.  

Treatment records dated from January 2005 to December 2006 do 
not show that he was prescribed bed rest by a physician.  

The Veteran has not reported experiencing any incapacitating 
episodes as a result of his low back disability and the 
record does not demonstrate that he has been prescribed bed 
rest due to his low back disability.  Because at no time 
during the pendency of the appeal does the evidence show that 
he was prescribed bed rest by a physician, the Board finds 
that he is not entitled to a rating higher than 10 percent 
based upon incapacitating episodes.

As the Veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether the Veteran is entitled to a higher rating based upon 
his combined orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, on VA 
examination in November 2004 and March 2008, and in February 
2005 treatment, range of motion testing of the Veteran's 
lumbar spine revealed forward flexion limited at most to 73 
degrees, extension to 10 degrees, right and left lateral 
bending to 30 degrees, and right and left lateral rotation to 
30 degrees, with pain on right lateral bending.  There was no 
additional loss of motion on repetitive use.  The 
requirements for a higher rating under the general rating 
formula, forward flexion of the thoracolumbar spine to 60 
degrees or less, or combine range of motion of the 
thoracolumbar spine of 120 degrees or less, are not shown.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2008).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  

With partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 
38 C.F.R. § 4.123 (2008).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  Complete paralysis of the sciatic 
nerve, which is rated as 80 percent disabling, contemplates 
foot dangling and dropping, no active movement possible of 
muscles below the knee, and flexion of the knee weakened or 
(very rarely) lost.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  A 60 percent rating is warranted for 
severe incomplete paralysis with marked muscle atrophy.  
38 C.F.R. § 4.124a, DC 8520.  The provisions of DC 8620 refer 
to neuritis of the sciatic nerve, and DC 8720 refers to 
neuralgia of the sciatic nerve.

On VA examination in November 2004, the Veteran denied 
experiencing numbness of the lower extremities, and denied 
experiencing bowel or bladder difficulties.  He did, however, 
report having radicular pain in the left hip down the lateral 
aspect of the left leg to about the level of his foot.  He 
reported experiencing weakness in his left hip.  Physical 
examination revealed no evidence of muscle spasm.  There was 
right sacroiliac pain at 20 degrees with right lateral 
flexion.  Sensory examination was intact to light touch with 
monofilament.  There was no decreased sensation in the sacral 
regions.  He had 5/5 muscular strength throughout the lower 
extremities including his great toe and patellar 
dorsiflexion.  There was no muscle atrophy.  Reflexes were 2+ 
at the knees and 1+ at the ankles.  Straight leg raising was 
negative.  There was no evidence of non-organic physical 
findings, or motor changes.  His hip pain was determined to 
be secondary to his low back disability.

Treatment records dated from January 2005 to December 2006 
show complaints of pain in the lower extremities but no 
clinical findings of true radiculopathy.  In January 2005, he 
described experiencing pain in the right lower extremity for 
the past 20 years, and pain in the left lower extremity for 
the past year.  He complained of pain in the left lower back, 
present only when sitting, that extended down his left leg 
into his ankle.  The leg pain was relieved with ambulation or 
getting off of the left buttock.  He denied experiencing any 
weakness in his left lower extremity.  Neurological 
examination revealed 2+ reflexes at the knees and 1+ reflexes 
at the ankles.  Sensation was normal to touch and pinprick.  
Vibration and propioception senses were intact.  The 
assessment was L3-L4 discogenic pain.  The left-sided pain 
was determined to be suggestive of a sacroiliac joint 
problem.  It was recommended that he undergo injections for 
relief of pain.  On follow up evaluation in February 2005, 
neurological testing was normal.  The Veteran underwent 
lumbar transforaminal epidural steroid injection in February 
and March 2005, for relief of low back pain with extension 
into a lower extremity.  On follow up evaluation in March 
2005, the Veteran reported good relief of pain with the 
injections.  He underwent an additional injection in April 
2005, with good effect.  Records dated in December 2006 show 
that the Veteran reported worsening symptoms of pain in the 
left lower extremity and continued complaints of pain in the 
right lower extremity.  He again described pain in the left 
lower extremity that was worse with prolonged sitting.  He 
was given a steroid injection for relief of pain.

On VA examination in March 2008, the Veteran reported having 
received several injections for pain associated with a disc 
herniation at L3-L4.  He described the pain as intermittent 
and burning in nature, associated with parasthesias in the 
bilateral lower extremities.  The pain was precipitated by 
bending and leaning, as well as by circumduction and 
prolonged sitting.  He denied difficulty with ambulation, and 
denied experiencing weakness in the lower extremities, or 
bladder or bowel dysfunction.  He stated that the injections 
resulted in improvement in his pain for six months, but that 
the pain had returned after six months.  Physical examination 
revealed no evidence of muscle spasm or muscle atrophy.  
Strength testing of the lower extremities was 5/5, 
bilaterally.  Sensory examination of the lower extremities 
was 2/2 for light touch and pinprick.  Reflexes were 2+ at 
the knees and 2+ at the ankles, bilaterally.  Straight leg 
raising was negative, bilaterally.  There was no evidence of 
non-organic physical findings, or motor changes.  The 
assessment was lumbar degenerative joint disease and 
degenerative disc disease.

Although the record reflects complaints of low back pain that 
extends into the bilateral lower extremities, physical 
examination on all occasions revealed negative straight leg 
raising and no evidence of non-organic physical findings, 
sensory changes, or motor changes.  Deep tendon reflexes were 
symmetric and normal.  In addition, the Veteran has been 
separately service-connected for his left hip disability, 
which includes the complaints of pain radiating from the left 
hip.

The Board thus concludes, despite the Veteran's complaints 
and the findings of pain that extends into the lower 
extremities, that the findings in the medical records overall 
do not support a conclusion that he has radiculopathy, or 
that he has any other objective neurological symptoms related 
to his low back disability.  The evidence does not support an 
increased rating for his low back disability based upon 
consideration of any neurologic residuals as there are not 
independently ratable neurologic residuals shown or diagnosed 
by the treating and examining physicians.

The Board has determined that the Veteran is entitled to no 
more than a 10 percent disability rating under any of the 
spinal rating criteria applicable.  Consideration has been 
given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  
Although he has complained of flare-ups, they occur only 
after certain activities.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The question before the Board, then, is whether he 
is entitled to a separate rating for his neurological 
manifestations.  As discussed above, however, no objective 
neurological manifestations have been demonstrated or 
diagnosed by any physician.  Accordingly, the Board finds 
that he is not entitled to a separate rating for neurological 
manifestations.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2008).  In exceptional cases where schedular 
evaluations are found to be inadequate, consideration of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be made.  The 
governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R § 3.321(b)(1).  

In this case, the Schedule is not inadequate.  The Schedule 
provides for higher ratings for Veteran's back disability, 
but findings supporting a rating in excess of 10 percent have 
not been documented.  In addition, it has not been shown that 
the service-connected back disability has required frequent 
periods of hospitalization or has produced marked 
interference with the Veteran's employment.  For these 
reasons, the Board finds that referral for consideration of 
the assignment of an extraschedular rating is not warranted.

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that during the pendency 
of this claim, the Veteran's low back disability has not 
warranted a rating higher than 10 percent.  As the 
preponderance of the evidence is against the claim for an 
increased rating, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A disability rating in excess of 10 percent for a low back 
disability is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


